      Case 4:19-cv-00618-MW-MAF Document 18 Filed 05/26/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

RETCNICK FAUSTEN
D.O.C. # W16862,

             Plaintiff,

v.                                    CASE NO.: 4:19cv618-MW/MAF

GEICO INDEMNITY COMPANY,

          Defendant.
_________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 17. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. Defendant’s motion to dismiss, ECF No. 14, is GRANTED. The Clerk

shall enter judgment stating, “Plaintiff’s complaint, ECF No. 1, is DISMISSED for

failure to state a claim upon which relief may be granted.” The Clerk shall note on

the docket that this cause is dismissed pursuant to Federal Rule of Civil Procedure
      Case 4:19-cv-00618-MW-MAF Document 18 Filed 05/26/20 Page 2 of 2




12(b)(6), 28 U.S.C. § 1915(e)(2). The Clerk shall also close the file.

      SO ORDERED on May 26, 2020.

                                       s/Mark E. Walker
                                       Chief United States District Judge




                                         2
